Citation Nr: 1431842	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for bipolar affective disorder Type I mixed.

2.  Entitlement to an initial rating higher than 10 percent for status post lumbosacral strain with residuals.

3.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis and residuals.

4.  Entitlement to an initial rating higher than 10 percent for status post right knee strain with iliotibial band syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has since been transferred to the RO in Columbia, South Carolina.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran has alleged that her symptoms are worse than when initially rated based on 2010 VA medical examinations.  Further, in January 2011, she asserted she was receiving ongoing treatment for all of her disabilities which is not evident from the record. Attempts should be made to secure copies of private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her back, feet, right knee, and bipolar disorder since 2008, and to sign authorizations so VA can retrieve any private treatment records identified.  Make arrangements to obtain all relevant records not already associated with the claims file.

In particular, ask the Veteran to authorize VA to obtain records from Dr. R. Castell at Winstead & Associates, and from Ms. Wood, social worker.  

2.  Make arrangements to obtain copies of her records from Vocational Rehabilitation.

3.  Upon receipt of all records, schedule the Veteran for an appropriate examination to determine the current severity of the Veteran's service-connected bipolar disorder.  The examiner is asked to review the Veteran's claims files prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.  

The examiner is asked to take a comprehensive mental status examination, and to provide a list of all of the Veteran's symptoms attributed to her service-connected disability, as opposed to any non-service connected acquired psychiatric disabilities.  If it is not possible to parcel out the symptoms in such a manner, so state.

In accordance with VA rating protocols, please provide an opinion as to whether the Veteran's symptoms cause total occupational and social impairment; or, instead, cause occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).    

4.  Following completion of the above, schedule the Veteran for appropriate examinations to determine the current severity of her status post lumbosacral strain with residuals and her status post right knee strain with iliotibial band syndrome.  The examiner is asked to review the Veteran's claims files prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.  

In regards to her lumbar spine, the examiner is asked to take range of motion measurements with a goniometer, and to comment at which point pain is objectively observed.  After repeated testing, the examiner is asked to comment on additional functional loss, if any.  If functional loss is in the form of less movement, please state the point at which motion ends.  Please comment on any functional loss experienced during flare ups.  Please comment on whether the Veteran has muscle spasm or guarding, and if so, whether it is severe enough to result in an abnormal gait or abnormal spinal contour.  

Please address whether the Veteran has intervertebral disk syndrome (IVDS).  If so, provide an estimate as to the number of incapacitating episodes in the preceding twelve months.

In regard to her right knee, the examiner is asked to take range of motion measurements with a goniometer, and to comment at which point pain is objectively observed.  After repeated testing, the examiner is asked to comment on any additional functional loss, if any.  If functional loss is in the form of less movement, please state the point at which motion ends.  Please also comment on any functional loss experienced during flare ups.  Please address whether there is objective evidence of lateral instability, recurrent subluxation, or symptoms related to dislocation or injury of the meniscus.  If there is impairment of the tibia and fibula, either by malunion or nonunion, please so state, and comment as to whether any resulting disability is marked, moderate, or slight.

5.  Following completion of the above, schedule the Veteran for an appropriate examination to determine the current severity of her bilateral pes planus with plantar fasciitis.  The examiner is asked to review the Veteran's claims files prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.  

The examiner is asked to comment on whether either of the Veteran's feet objectively shows deformity, and if so, what type; whether there is objective evidence of pain on manipulation and use accentuated; whether there is indication of swelling on use; whether there is marked pronation; whether there is extreme tenderness of plantar surfaces of the feet; whether there is marked inward displacement and severe spasm of the tendo achillis on manipulation; and, whether her symptoms are improved by orthopedic shoes or appliances.

The examiner is also asked to identify any other diagnoses or symptoms that are attributable to her bilateral pes planus with plantar fasciitis.  

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



